Citation Nr: 1450646	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy.  

In September 2008, the Board denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, pursuant to a Joint Motion for Remand, the Court issued an Order that remanded the claim to the Board for further proceedings.  

In October 2014, the Veteran submitted additional evidence in the form of additional VA medical records.  However, in an October 2014 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's paralysis of his right upper and lower extremities as a residual of a cerebrovascular accident following a May 2004 VA left carotid endarterectomy was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy are met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014); 38 C.F.R. 3.358 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant compensation under 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2014); see also 38 C.F.R. § 3.358(a) (2014).  Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those that are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  See 38 C.F.R. § 3.358(c)(3).

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

For the purposes of 38 U.S.C.A. § 1151, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of VA.  38 C.F.R. § 3.361(e).  A Department facility is a facility over which the Secretary of VA has direct jurisdiction.  Id.  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must determine whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
In this case, records show the Veteran underwent a left carotid endarterectomy on May 4, 2004, at a VA hospital under the direction of a VA surgeon.  The Veteran alleges that he suffered a cerebrovascular accident (CVA) as a result of this surgical procedure.  He contends that he now consequently suffers from paralysis of his right upper and lower extremities as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing that surgery, or that it is due to some occurrence that was not reasonably foreseeable.

First, the Board will consider whether the Veteran has additional disability for the purposes of VA compensation by comparing his physical condition immediately prior to his surgery to his condition after his surgery.  See 38 C.F.R. § 3.361(b).  

The record shows that the Veteran has a history of hypertension and CVA that pre-dates the May 2004 surgery.  Two prior instances of CVA are documented in the record.  Prior to the procedure at issue, the Veteran's more recent documented admission for CVA was in November 1999.  At that time, he had a transthoracic echocardiogram that showed an ejection fraction of 30-35 percent and an inferior wall hypokinesia.  A subsequent transesophageal echocardiogram revealed a clot in his atrium and a polyp behind an atrial wall.  He was anticoagulated with Heparin and oral Coumadin.  

In December 2002, the Veteran sought medical treatment at a VA medical facility, reporting left-sided joint pain that he had been having since his 1999 CVA.  He also complained of legs aching at night and abdominal fullness, intermittently throughout the day.  He stated as well that the last time he was checked, his strength on his right side was only at 50 percent.

Prior to May 2004 surgery, the Veteran was diagnosed with bilateral carotid artery disease, and he was symptomatic on the left side with over 90 percent stenosis of the artery.  The record includes a form, signed by the Veteran, consenting to the surgical procedure at issue.  Specifically, the consent form shows that the risks and benefits of this procedure were discussed with the Veteran, including noting possible complications such as infection, hemorrhage, injury to the nerves in the neck, swallowing difficulty, voice changes, stroke, heart attack, tongue weakness, facial weakness, or even death.  The Veteran signed the consent form for this surgical procedure while fully knowledgeable of these inherent risks.

The record notes that following surgery on May 4, 2004, the Veteran was neurologically intact, alert, and well-oriented for approximately four hours.  Then, he developed a sudden onset of right upper extremity weakness and dysphasia.  A radiological (CT) scan did not show any large area stroke.  However, angiography showed high-grade narrowing of the artery just distal to the arteriotomy site at the base of the skull.  Hence, the VA physician recommended re-operation and opening of the arteriotomy exploration.  The record notes another procedure of reopening of the carotid endarterectomy site, removal of the clot, and removal of plaque.  

The May 19, 2004 discharge summary reveals that neurovascularly, the Veteran remained alert, awake, and aphasic, with mild right facial asymmetry.  The motor strength of his right upper extremity was assessed at 0/5, as was that of his right lower extremity.  The CT scan of the Veteran's head on May 4, 2004 indicated no recent infarct.  The CT scan of the Veteran's head on May 5, 2004 showed intracerebral bleeding in the left parietal lobe.  The CT scan of the Veteran's head was periodically repeated to evaluate further resolution of hematoma in the stroke area.  The CT scan of the Veteran's brain without IV contrast on May 14, 2004 showed large hemorrhagic infarct in the left frontal and parietal regions, with some midline shift to the region, low density area in the left parietal occipital region, and left basal ganglia consistent with lacunar infarct.  This was noted as being without any significant change from May 11, 2004.  The Veteran was discharged to a rehabilitation hospital.

The medical evidence confirms that the Veteran has additional disability, namely, right upper and lower extremity paralysis, following the May 4, 2004 surgery at issue.

The Board will now consider whether the surgery resulted in the Veteran's additional disability, both actually and proximately.  See 38 C.F.R. § 3.361.  As the record contains a consent form that the Veteran signed, and there is no allegation that he did not give his informed consent to this procedure, the Board will now consider whether the record establishes that carelessness, negligence, lack of proper skill, error in judgment or other instance of VA fault proximately caused his additional disability.  See 38 C.F.R. § 3.361(d)(1).  

The medical evidence of record shows that the Veteran has a genetic defect of Factor V Leiden mutation disorder.  The Veteran argues that because he has a blood-clotting disorder, specifically Factor V Leiden mutation disorder, VA was careless, negligent, lacking in skill, erroneous in judgment, or otherwise at fault in performing the May 2004 procedure on him, as VA should have known of his condition prior to this procedure.

The Veteran submitted a January 2006 medical evaluation from a private physician who was board certified in the cardiac and neurology section of the radiology boards.  The physician reviewed the Veteran's claims file and explained that the foreseeable expected outcome of an endarterectomy was for the patient to undergo surgery and return to his baseline activities of daily living.  He cited medical literature showing that the hemorrhage rate for a routine carotid endarterectomy was less than 0.6 percent and that the risks for this type of surgery were in the low category.  He explained that 99.4 percent of patients did not experience the unfortunate outcome that the Veteran had.  The standard medically foreseeable or expected outcome of this type of surgery was no complications or neurologic sequelae, but the Veteran had both complications and long-standing neurologic sequelae.  The physician stated that while the informed consent form mentioned stroke as a possible outcome, the mere mentioning of stroke did not mean that stroke was the expected or foreseeable outcome, but rather, an unforeseen and rare outcome.  The physician opined that the stroke that the Veteran experienced after surgery was an unforeseen (rare) outcome.  

Regarding the Veteran's medical history of atrial thrombus in 1999, the physician explained that an atrial clot without wall movement abnormality or myocardial infarction was very unusual, and that this event should have triggered a hypercoaguability work-up.  He stated that had the Veteran undergone a hypercoaguability work-up in 1999 for his atrial clot, the surgical team would have known about the Veteran's factor five deficiencies and increased his anti-coagulation therapy before and after surgery.  This would have likely resulted in long-term patency of the Veteran's carotid because patients with factor five deficiency were known to clot at a high rate after trauma or surgery.  Therefore, the Veteran would have been able to avoid the left internal carotid clots and second surgery, which likely caused his stroke from the extensive amount of time that the common and internal carotids were occluded from the clamping.  The physician opined with a high degree of medical certainty that VA departed from standard medical practices by erring in judgment through being careless, negligent, and unskilled in not diagnosing and treating the Veteran's factor five deficiency in 1999 when he presented with an atrial thrombus of unknown etiology.  The physician also concluded with a high degree of medical certainty that VA's error in 1999 "was propagated into [the Veteran's] current neurologic damage" because the clotting problems and second surgery in 2004 would have been avoided had the surgical team known about his factor five deficiencies beforehand.           

In August 2006, VA provided the Veteran a neurological examination to assess whether his paralysis was due to the May 2004 surgery.  The VA examiner reviewed the Veteran's claims file and concluded that "[i]t is as likely as not that this 3rd CVA is associated with the surgery procedure.  CVA is a risk or a complication of a carotid [endarterectomy] procedure."  The VA examiner found that the consent form expressly mentioned this risk of stroke.  The examiner opined that "there is no evidence that this is the direct result of a VA fault such as carelessness, negligence or lack of proper skill or error in [judgment] or a complication of a [VA] care or treatment."

In October 2014, the Veteran submitted a medical opinion from another private physician who reviewed the Veteran's relevant medical records, medical opinions, and historical treatment records.  The physician reported that given the presence of thrombus in the left atrium in 1999, the Veteran would have been diagnosed with antiphospholipid antibody syndrome (APS) at that time if a hypercoaguable work-up had been done.  He stated that this was important, as patients with APS had a much higher risk of both arterial and venous thrombosis and thromboembolism, and APS was also strongly linked to ischemic stroke.  Further, patients with APS had an increased risk of perioperative complications during cardiovascular procedures such as carotid endarterectomy.  The physician cited a study of patients with APS undergoing cardiovascular procedures in which it was revealed that 84 percent of the patients had major complications and 63 percent died of complications from the procedures.  He explained that by comparison, the overall complication rate for patients undergoing carotid endarterectomy was less than 2 percent, and the mortality rate was less than 1 percent.  The physician indicated that had the Veteran's APS been diagnosed at the time of his atrial thrombus in 1999 instead of after his perioperative stroke, his informed consent form would have looked much differently.  Nowhere on the Veteran's consent form did it state that the risk of major complication was greater than 80 percent or that the risk of death was greater than 60 percent.  

After a thorough review of the medical records and the pertinent medical literature, the physician opined that VA was negligent in failing to diagnose the Veteran with Factor V Leiden mutation and APS at the time of his left atrial thrombus in 1999.  He explained that given the Veteran's personal and family history, as well as the unusual location of the thrombus, a work-up for inherited thrombophilia should have been done at that time.  Since a reasonable provider would have pursued a hypercoaguable work-up, the physician found that VA's failure to perform this work-up at the time of his cardiac thrombus was clearly careless, negligent, and indicative of a severe error in judgment.  Regarding the August 2006 VA opinion, the physician stated that although the examiner had been correct in noting that the informed consent form had documented a risk of stroke, no one had known the actual risk of catastrophic complications had been exponentially higher due to the VA failure 5 years prior to the May 2004 surgery.  The physician also opined that had the Veteran and his surgeon known that his risk of a stroke and possibly death were so high, they would have pursued other treatment options for his carotid artery disease and therefore avoided the perioperative stroke that left the Veteran permanently disabled.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board assigns little, if any, probative weight to the August 2006 VA medical opinion.  The August 2006 VA examiner opined that there was no evidence that the Veteran's stroke was the direct result of VA fault such as carelessness, negligence, lack of proper skill, error in judgment, or a complication of VA care or treatment.  However, other than listing the Veteran's medical history in detail, the examiner provided no rationale or supporting data for the statement.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).    

By contrast, not only did the January 2006 and October 2014 private physicians thoroughly review the claims file, they also provided adequate reasoning and bases for the opinions that VA's failure to pursue a hypercoaguable work-up for the Veteran at the time of his cardiac thrombus was clearly careless, negligent, and indicative of a severe error in judgment.  Specifically, they explained that given the Veteran's medical and family history, as well as the unusual situation of an atrial clot without wall movement abnormality or myocardial infarction, this should have triggered a hypercoaguability work-up.  Had the Veteran undergone a hypercoaguability work-up in 1999 for his atrial clot, the May 2004 surgical team would have known about the Veteran's factor five deficiencies and increased his anti-coagulation therapy before and after surgery, thereby avoiding the left internal carotid clots and second surgery which had led to the Veteran's stroke.  Particularly, the Board finds the January 2006 private physician's opinion to be highly probative and credible because he is a medical specialist in the cardiac and neurology section of the radiology boards.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

For these reasons, the January 2006 and October 2014 private opinions from the private physicians are afforded greater probative value than the August 2006 VA opinion from the VA examiner.

Therefore, the Board finds that VA exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault to have caused the Veteran's current paralysis of the right upper and lower extremities.  As the preponderance of the evidence is in favor of the claim for compensation under 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities, the claim must be granted.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis of the right upper and lower extremities due to May 2004 left carotid endarterectomy is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


